Citation Nr: 1429187	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  11-30 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD), rhinitis or sleep apnea.

2.  Entitlement to an initial evaluation for hemorrhoids in excess of 10 percent.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a right arm disability.

5.  Entitlement to service connection for a right index finger disability.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for a left knee disability.  

10.  Whether new and material evidence has been received to reopen a claim for service connection for intervertebral disc syndrome.

11.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

12.  Entitlement to an increased evaluation for sinusitis.

13.  Entitlement to an increased evaluation for a chest scar.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968, and from February 1970 to December 1977.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board notes that the record raises the issue of entitlement to a TDIU, to include on an extraschedular basis.  Such a claim has not been developed by the RO.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues of service connection for a respiratory disability, to include COPD, rhinitis or sleep apnea; an initial evaluation for hemorrhoids in excess of 10 percent; and entitlement to a TDIU, to include on an extraschedular basis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the January 2014 hearing before the undersigned Veterans Law Judge, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of service connection for a right wrist disability, a right index finger disability, a left shoulder disability, a neck disability, a left ankle disability, a left knee disability, whether new and material evidence has been received to reopen claims for service connection for intervertebral disc syndrome and a right shoulder disability, and claims for increased evaluations for sinusitis and a chest scar.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for a right wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for a right arm disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for a right index finger have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for a neck disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for a left ankle disability diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

7.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

8.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of whether new and material evidence has been received to reopen a claim for service connection for intervertebral disc syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

9.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

10.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to an increased evaluation for sinusitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

11.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of entitlement to an increased evaluation for a chest scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

During the January 2014 hearing before the undersigned Veterans Law Judge, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issues of service connection for a right wrist disability, a right index finger disability, a left shoulder disability, a neck disability, a left ankle disability, a left knee disability, whether new and material evidence has been received to reopen claims for service connection for intervertebral disc syndrome and a right shoulder disability, and claims for increased evaluations for sinusitis and a chest scar.

As a result, there are no remaining allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, they are therefore dismissed.  


ORDER

The issue on appeal of service connection for a right wrist disability is dismissed.

The issue on appeal of service connection for a right arm disability is dismissed.

The issue on appeal of service connection for a right index finger disability is dismissed.

The issue on appeal of service connection for a left shoulder disability is dismissed.

The issue on appeal of service connection for a neck disability is dismissed.

The issue on appeal of service connection for a left ankle disability is dismissed.

The issue on appeal of service connection for a left knee disability is dismissed.

The issue on appeal of whether new and material evidence has been received to reopen a claim for service connection for intervertebral disc syndrome is dismissed.

The issue on appeal of whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability is dismissed.

The issue on appeal of entitlement to an increased evaluation for sinusitis is dismissed.

The issue on appeal of entitlement to an increased evaluation for a chest scar is dismissed.


REMAND

A preliminary review of the record indicates that the issues of service connection for a respiratory disability, to include COPD, rhinitis or sleep apnea; an initial evaluation for hemorrhoids in excess of 10 percent; and entitlement to a TDIU, to include on an extraschedular basis, require additional development. 

As noted above in the Introduction, the claim for a TDIU, to include on an extraschedular basis, is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Two January 2013 private medical opinions provide that the Veteran is unable to work due to, among other symptoms, unexpected and uncontrolled bowel incontinence with rectal seepage, severe pain, frequent need to change position, frequent restroom time, bleeding and leakage caused by his hemorrhoids.  A separate January 2013 private medical opinion from the same physician provides that the Veteran's service-connected sinusitis caused the Veteran to be unable to work because of the nasal draining and being stopped.  The Veteran had to quit his job because he could not fly due to his head feeling like it was going to explode.  

In this regard, the Board notes that the Veteran has not received proper notice as to the information necessary to substantiate his claim for a TDIU, to include on an extraschedular basis.  The Board also notes that the proper adjudication of this claim requires a VA opinion to address the effect of the Veteran's service-connected disabilities on his ability to work.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). 

Turning to the Veteran's hemorrhoids claim, during the hearing he testified that his hemorrhoids result in persistent bleeding and fissures.  When viewed in the context of the most recent VA hemorrhoids examination, conducted in August 2013, this statement is in essence an assertion by the Veteran that his hemorrhoids have become more severe.  When a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

In addition, the record before the Board, including the Veteran's eFolders, does not include any supplemental statement of the case (SSOC) addressing the August 2013 VA hemorrhoids examination.  38 C.F.R. § 19.31.  

Turning to the Veteran's respiratory disability claim, he testified during the hearing that he has noticed breathing problems since 1970.  His wife noticed that he wheezed when they first met in 1977, the year he separated from active duty.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  The Veteran also stated that during active duty he was exposed to mildew, fungus, possible asbestos, damp and rocket equipment chemicals.  His private physician had told him that these environmental factors were partial causes of COPD.  

Since the Veteran's testimony raises the possibility that his respiratory disability is due to active duty, a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In addition, statutes and regulations require that VA assist a claimant by providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative a letter that notifies him of the information and evidence required for a TDIU, to include on an extraschedular basis.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for a TDIU, to include on an extraschedular basis, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's hemorrhoids, and to determine the effect of the hemorrhoids on his employability.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.  A complete rationale for all opinions expressed must be provided. 

After addressing the current level of severity of the Veteran's hemorrhoids, the examiner should address the following: 

(a) identify and describe any exceptional or unusual disability picture that exists as a result of the Veteran's hemorrhoids; and 

(b) comment on the effect of the Veteran's service-connected hemorrhoids on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's hemorrhoids, either singly or with other service-connected disabilities, render him unable to secure and follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and current level of severity of the Veteran's sinusitis, and to determine the effect of the sinusitis on his employability.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.  A complete rationale for all opinions expressed must be provided.

After addressing the current level of severity of the Veteran's sinusitis, the examiner should address the following: 

(a) identify and describe any exceptional or unusual disability picture that exists as a result of the Veteran's sinusitis; and 

(b) comment on the effect of the Veteran's service-connected sinusitis on his ability to engage in any type of full-time employment, including any form of sedentary work, and whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's sinusitis, either singly or with other service-connected disabilities, render him unable to secure and follow a substantially gainful occupation.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any respiratory disability that may be present, to include COPD, rhinitis or sleep apnea.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any respiratory disability that may be present, to include COPD, rhinitis or sleep apnea, is related to active duty, to include exposure to environmental factors, including mildew, fungus, possible asbestos, damp and rocket equipment chemicals.  

The examiner must consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  

The examiner is requested to provide a complete rationale for any opinion expressed. 

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC addressing all relevant evidence received since the March 2013 SSOC, and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


